*667The opinion of the court was delivered by
Scott, J.
The respondents offered the purported will of Lena Shay Baldwin to probate and moved its admission. The appellant objected on the ground of lack of jurisdiction. Formal proof was made by the proponents, excepting no proof was offered to show the deceased was of sound mind when the will was made, and appellant moved the rejection of the will for this reason. The court denied the motion and admitted the will. The general rule that all persons are presumed sane until the contrary appears, upon which, the court evidently based its ruling, does not apply in matters of this kind. There must be sufficient proof to make out a prima facie case of the sanity of the testator at the time the will was made as one of the jurisdictional facts.
Reversed.
Anders, Dunbar and Gordon, JJ., concur.